DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
	In response to applicant’s preliminary amendment received on 1/23/20, all requested changes to the claims have been entered.  Claims 1-7 were previously pending.  Claims 8-27 been added.  Claims1-7 have been cancelled.  Claims 8-27 are currently pending.

Information Disclosure Statement
The listing of references in the specification, see for example, pages 1, 2 and 5, is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 8-11, 16, 17, 19, 23 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 4 of U.S. Patent No. 9,934,559. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of claims 8-11, 16, 17, 19, 23 and 24 in the present application are obvious variants of the limitations found in claims 1, 2 and 4 of USPN 9,934,559.  For example, all the limitations of claims 8 and 9 in the present application are found as obvious variants in the limitations of claim 1 of USPN 9,934,559.  Further, the limitations of claims 16 and 23 of the present application are obvious “system” and “device” variants of the “method” claim 1 of USPN 9,934,559.  Claim 19 of the present application corresponds to claim 1 of USPN 9,934,559.  Claim 10 of the present application corresponds to claim 2 of USPN 9,934,559.  Claims 11, 17 and 24 of the present application correspond to claim 4 of USPN 9,934,559.

Claims 8-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 8-11, 14 and 18 of U.S. Patent No. 10,515,439.  Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of claims 8-27 in the present application are obvious variants of the limitations found in claims 1, 2, 4, 8-11, 14 and 18 of U.S. Patent No. 10,515,439.  For example, all the limitations of claims 8, and 9 in the present application are found as obvious variants in the limitations of claim 1 of USPN 10,515,439.  Further, the limitations of claims 16 and 23 of the present application are obvious “system” and “device” variants of the “method” claim 1 of 10,515,439.  Claim 10 of the present application corresponds to claim 2 of USPN 10,515,439.  Claim 11 of the present application corresponds to claim 4 of USPN 10,515,439.  Claim 12 of the present .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0006935 to Zhou et al. (“Zhou”) (on the IDS filed 12/23/19).

As to claim 8, Zhou discloses a method comprising: 
receiving sensor data representing movement of a device, the sensor data comprising a set of measurements of device movement during exposure of a row of an image (Figs. 1A, 1D; paragraphs 23-29, wherein sensor data in the form of camera orientation measurements at the start and end of integration times for a current row during exposure are received); 
determining a measurement of device movement based at least in part on the set of measurements (Figs. 1A, 1D; paragraphs 23-34, wherein blur vectors for each row are determined based the set of camera orientations wherein the sum of those vectors for the image, max stabilization strength and ultimately the amount of motion along x and y coordinate axes that the current frame/image should be moved (Δx, Δy) corresponds to a determined measurement of device movement); and 
correcting the image for device movement based at least in part on the measurement (Figs. 1A, 1D; paragraphs 35-37, wherein the current frame/image is corrected to account for (Δx, Δy)).  

As to claim 9, Zhou discloses a method according to claim 8, further comprising selecting an integration range based at least in part on an exposure time for the row of the image (paragraph 25) and wherein determining the measurement of device movement is further based at least in part on the integration range (paragraphs 26 and 27).  

As to claim 10, Zhou discloses a method according to claim 9, wherein selecting the integration range is further based at least in part on a sampling frequency associated with the set of measurements of device movement (paragraph 25, wherein rolling shutter readout time and exposure time correspond to sampling frequency).

  

As to claim 11, Zhou discloses a method according to claim 8, wherein at least one of the set of measurements of device movement comprises a gyroscope measurement, an accelerometer measurement, or a magnetometer measurement (paragraphs 08 and 21-23).  

As to claim 12. Zhou discloses a method according to claim 8, wherein the set of measurements of device movement comprises a first measurement of device movement associated with a first sensor and a second measurement of device movement associated with a second sensor (paragraphs 08 and 21-23, wherein measurements of device movement are collected from a gyroscope and an accelerometer).  

As to claim 13, Zhou discloses a method according to claim 8, wherein the image is acquired using a rolling shutter technique (paragraph 25).  

As to claim 14, Zhou disclose a method according to claim 8, wherein the image is part of a video sequence and wherein correcting the image for device movement using the measurement comprises stabilizing multiple images of the video sequence (paragraphs 08 and 21).  

As to claim 15, Zhou discloses a method according to claim 8, wherein correcting the image for device movement using the measurement comprises correcting blur in at least a portion of the image to account for device motion during image capture (paragraphs 29-34).


As to claim 16, please refer to the rejection of claim 8 above.  Zhou further discloses a system comprising one or more processors and memory storing processor-executable instructions that, when executed by the one or more processors, cause the system to perform actions outlined in claim 8 (Fig. 7 and paragraphs 42-44).

As to claims 17-22, please refer to the rejections of claims 11, 12, 9, 13, 14 and 15, respectively, above.

As to claim 23, please refer to the rejections of claims 8 and 16 above.  Zhou further discloses a sensor to receive sensor data representing movement of a device, the sensor data comprising a set of measurements of device movement during exposure of a row of an image (Fig. 7, element 725; Figs. 1A, 1D; paragraphs 23-29, wherein sensor data in the form of camera orientation measurements acquired from a gyroscope and/or accelerometer at the start and end of integration times for a current row during exposure are received).

As to claims 24-27, please refer to the rejections of claims 11-14, respectively, above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON W CARTER/            Primary Examiner, Art Unit 2665